COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 JOSE IGNACIO MENDEZ-MARTINEZ,                   §
 M.D.,
                                                 §               No. 08-15-00265-CV
                   Appellant,
                                                 §                 Appeal from the
 v.
                                                 §               205th District Court
 ANDRES G. CARMONA, Individually,
 On Behalf of All Wrongful Death                 §            of El Paso County, Texas
 Beneficiaries, and as Personal
 Representatives of the ESTATE OF                §             (TC# 2012-DCV04858)
 ROSARIO M. CARMONA, Deceased,
                                                 §
                   Appellee.

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF APRIL, 2016.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes JJ.